Case 1:19-cv-00037-MLB Document 26 Filed 09/12/19 Page 1 of 9

IN THE UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF GEORGIA

ATLANTA DIVISION

DELICIA CORDON,

Plaintiff,

CASE NO:

Vv. : 1:19-CV-00037-MLB
LESHAWN KAMEL MCCOY,
TAMARCUS JEROD PORTER, and
LKM TRUST,

Defendants.

 

PLAINTIFF'S REPLY AND OBJECTION TO DEFENDANT TAMARCUS
JEROD PORTER’S RESPONSE TO PLAINTIFF’S VOLUNTARY DISMISSAL

 

COMES NOW, DELICIA CORDON, Plaintiff in the above-captioned
matter, and by and through her undersigned counsel, hereby files this, her REPLY
TO DEFENDANT TAMARCUS JEROD PORTER’S RESPONSE TO PLAINTIFF’S VOLUNTARY

DISMISSAL, and shows this Honorable Court as follows:

I. INTRODUCTION
On August 27, 2019, Plaintiff filed her VOLUNTARY DISMISSAL OF DEFENDANT
TAMARCUS JEROD PORTER WITHOUT PREJUDICE (“Voluntary Dismissal”) in the
above-captioned matter. On September 9, 2019, Defendant Tamarcus Jerod Porter

I
Case 1:19-cv-00037-MLB Document 26 Filed 09/12/19 Page 2 of 9

(“Defendant Porter’) filed his RESPONSE TO PLAINTIFF'S VOLUNTARY DISMISSAL
(“Response”) in the above-captioned matter.

Defendant Porter is erroneously attempting to use said response as a vehicle to
request a discretionary Order from this Court subsequent to the proper filing of
Plaintiff's voluntary dismissal pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i).

II. ARGUMENT AND MEMORANDUM OF LAW
A. The Plaintiff Did Not Move the Court for a Discretionary Party Removal,

Pursuant to Fed. R. Civ. P. 21, Plaintiff Filed a Voluntary Dismissal in the
Instant Case, Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i).

A Plaintiff may dismiss an action without a Court Order by filing a notice of
dismissal before the opposing party serves either an answer or a motion for
summary judgment.” (emphasis supplied). See Fed. R. Civ. P. 41(a)(1)(A)(i); See Also
Rismed Oncology Sys. V. Baron, 297 F.R.D. 637 (2014), quoting American Cyanamid
Co. v. McGhee, 317 F.2d 295 (5th Cir. 1963).

Here, Plaintiff strictly adhered to the procedure set forth in Fed. R. Civ. P.
41(a)(1)(A)(i), and as such, said voluntary dismissal of Defendant Tamarcus Jerod
Porter Without Prejudice was and is proper. Defendant Porter is surreptitiously
attempting to use his response to erroneously move the Court to exercise control

over the manner of Plaintiff's dismissal.
Case 1:19-cv-00037-MLB Document 26 Filed 09/12/19 Page 3 of 9

Defendant Porter erroneously attempts to classify Plaintiff's action as dropping
a party. However, Plaintiff did not simply drop a party, Plaintiff dismissed the
entire action with respect to Defendant Porter. Various of Defendant Porter's acts
were separate and apart from Defendant McCoy’s acts, and any and all claims
against Defendant Porter, including those exclusive from the claims and
allegations against Defendant McCoy, have been dismissed. This distinction
evinces the practical difference between a voluntary dismissal and the removal of
a party from the litigation.

B. Dismissing Defendant Porter from the Instant Litigation with Prejudice
Would Unfairly Prejudice the Plaintiff.

In his Response, Defendant Porter asserts that “failure to enter on Order of
Dismissal With Prejudice would greatly prejudice Defendant Porter in the event
Plaintiff re-asserts similar claims in another venue, thereby creating multiplicity of
claims.” This claim is disingenuous for multiple reasons. First, multiplicity of
claims refers to a Plaintiff asserting certain claims in one venue and other claims
in another venue, despite all claims arising from the same facts and circumstances.
That is simply not the case here. Plaintiff is not adjudicating certain claims against
Defendant Porter in this Honorable Court and other claims against Defendant
Porter in another court. Plaintiff is dismissing the entire action against Defendant

Porter, without prejudice.
Case 1:19-cv-00037-MLB Document 26 Filed 09/12/19 Page 4 of 9

Next, not only does the Defendant grasp for hypotheticals to substantiate his
claim of prejudice against him, it is actually the Plaintiff who would be prejudiced
by an Order of Dismissal With Prejudice. As the Court is fully aware, the discovery
phase of the instant litigation has been stayed for the better portion of a year. On
January 29, 2019, the Court informed the parties that discovery would be stayed
pending the Court's rulings on the pending motions to dismiss and motion to
remand. To date, said motions have not been ruled upon by the Court. Further, to
date, no discovery has been exchanged in this matter. Dismissing Defendant
Porter with prejudice would be extremely prejudicial to Plaintiff, as Plaintiff has
not had the opportunity to review any and all discoverable documents and
responses from Defendant McCoy or Defendant Porter. If Defendant Porter was
dismissed from the instant action with prejudice, and Plaintiff subsequently
received discoverable material which substantiated Defendant Porter's liability in
this matter, Plaintiff would be unable to seek proper recourse against Defendant
Porter.

Ill. CONCLUSION
Plaintiff's Voluntary Dismissal of Defendant Porter Without Prejudice was
properly filed and Plaintiff did not require leave of Court to do so. See Fed. R. Civ.

P. 41(a)(1)(A)(). Further, as analyzed above, entering an Order Dismissing
Case 1:19-cv-00037-MLB Document 26 Filed 09/12/19 Page 5 of 9

Defendant Porter with Prejudice would unnecessarily and unfairly prejudice the
Plaintiff. As such, Defendant's Response should be stricken, and the relief therein
requested should be DENIED in its entirety with all attorney’s fees and costs
associated therewith cast upon Defendant Porter.

RESPECTFULLY SUBMITTED, this 12 day of September, 2019.

3212 Northlake Parkway, N.E. THE LAW OFFICE OF

Box 450929 TANYA MITCHELL GRAHAM, P.C.
Atlanta, Georgia 31145 Attorneys for Plaintiff

770.492.9013 Telephone

770.492.9017Facsimile

Yak

Tanya Mitchell Graham, Esquire
Georgia Bar No.: 513595
Demetrius J. Price, Esquire
Georgia Bar No.: 518237

Kiarra L. Brown, Esquire
Georgia Bar No.: 979459

 
Case 1:19-cv-00037-MLB Document 26 Filed 09/12/19 Page 6 of 9

EXHIBIT ““A”’

 
Case 1:19-cv-00037-MLB Document 26 Filed 09/12/19 Page 7 of 9
*
M [ | Demetrius J. Price, Esquire :

Activity in Case 1:19-cv-00037-MLB Cordon v. McCoy et al Order on Motion to Stay |
1 message

ganddb_efile_notice@gand.uscourts.gov <ganddb_efile_notice@gand.uscourts.gov>
To: CourtMail@gand.uscourts.gov

Tue, Jan 29, 2019 at 12:03 PM

This is an automatic e-mail message generated by the CM/ECF system. Please DO NOT RESPOND to this e-mail because
the mail box is unattended.

““*NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy permits attorneys of record and
parties in a case (including pro se litigants) to receive one free electronic copy of all documents filed electronically, if
receipt is required by law or directed by the filer. PACER access fees apply to all other users. To avoid later charges,
download a copy of each document during this first viewing. However, if the referenced document is a transcript, the free
copy and 30 page limit do not apply.

Have you upgraded your PACER account? To continue e-filing, all registered attorneys must upgrade to an individual
PACER account by April 13, 2019. Confirm your account type by logging in to PACER.gov and click on Manage My Account
to confirm that your account type is "Upgraded PACER Account.” If you have a Legacy PACER Account, you will need to
complete the upgrade process.

U.S. District Court

Northern District of Georgia
Notice of Electronic Filing

The following transaction was entered on 1/29/2019 at 12:03 PM EST and filed on 1/29/2019

Case Name: Cordon v, McCoy et al
Case Number: 1:19-cv-00037-MLB
Filer:

Document Number: No document attached

Docket Text:

ORDER (by docket entry only) granting Defendants’ [7] Motion to Stay. All discovery and related
deadlines are stayed pending the Court's rulings on the pending motions to dismiss and motion to
remand. Ordered by Judge Michael L. Brown on 1/29/2019. (bgt)

1:19-cv-00037-MLB Notice has been electronically mailed to:

Amanda R. Clark Palmer &nbsp &nbsp aclark@gsllaw.com, yvqg@gsllaw.com

Demetrius Jay Price &nbsp &nbsp dijprice@tmgesg.com

Donald Franklin Samuel &nbsp &nbsp dfs@gsllaw.com, hh@gsilaw.com

George E. Duncan, Jr. &nbsp &nbsp gduncan@dcplaw.com, dmeacham@dcplaw.com, kmcleod@dcplaw.com,
sdavis@dcplaw.com, vweiss@dcplaw.com

Joshua Paul Gunnemann &nbsp &nbsp jgunnemann@rh-law.com, yburnam@rh-law.com
Katherine Leigh D'Ambrosio &nbsp &nbsp kdambrosio@rh-iaw.com

Robin N. Loeb &nbsp &nbsp rni@gsilaw.com

Tanya Mitchell Graham &nbsp &nbsp tmgraham@mindspring.com

1:19-cv-00037-MLB Notice has been delivered by other means to:
Case 1:19-cv-00037-MLB Document 26 Filed 09/12/19 Page 8 of 9

CERTIFICATE OF COMPLIANCE

 

I hereby certify that, pursuant to the Local Rules of the United States District
Court for the Northern District of Georgia, the foregoing document entitled
“PLAINTIFF'S REPLY AND OBJECTION TO DEFENDANT TAMARCUS JEROD PORTER’S
RESPONSE PLAINTIFF'S VOLUNTARY DISMISSAL” complies with the font and point
selections approved by the Court in Local Rule 5.1(C). The foregoing pleading was

prepared using 13-point Book Antiqua font, double-spaced.

RESPECTFULLY SUBMITTED, this 12 day of September, 2019.

3212 Northlake Parkway, N.E. THE LAW OFFICE OF

Box 450929 TANYA MITCHELL GRAHAM, P.C.
Atlanta, Georgia 31145 Attorneys for Plaintiff

770.492.9013 Telephone

770.492.9017Facsimile

YWwfrae

Tanya Mitchell Graham, Esquire
Georgia Bar No.: 513595
Demetrius J. Price, Esquire
Georgia Bar no.: 518237

Kiarra L. Brown, Esquire
Georgia Bar No.: 979459

 

 
Case 1:19-cv-00037-MLB Document 26 Filed 09/12/19 Page 9 of 9

CERTIFICATE OF SERVICE

I hereby certify that I have this day served the following with a copy of

PLAINTIFF'S REPLY AND OBJECTION TO DEFENDANT TAMARCUS JEROD PORTER’S

RESPONSE PLAINTIFF'S VOLUNTARY DISMISSAL via the Clerk of Court CM/ECF

system and/or via statutory electronic service.

Donald F. Samuel, Esq.
Amanda C. Palmer, Esq.
Robin N. Loeb, Esq.
3151 Maple Drive NE
Atlanta, GA 30305
dfs@gsllaw.com
aclark@gsllaw.com
rml@gsllaw.com

George Duncan, Jr., Esq.
900 Circle Parkway
Suite 1400

Atlanta, GA 30309

gduncan@dcplaw.com

 

 

Lisa Rose, Esq.

4880 Lower Roswell Rd.
Suite 165-522

Marietta, GA 30068
lisa@roselitigation.lawyer

RESPECTFULLY SUBMITTED, this 12 day of September, 2019.

3212 Northlake Parkway,
Box 450929

Atlanta, Georgia 31145
770.492.9013 Telephone
770.492.9017 Facsimile

INE.

THE LAW OFFICE OF

TANYA MITCHELL GRAHAM, P.C.
Attorneys for Plaintiff

YWspre

 

Tanya Mitchell Graham, Esquire
Georgia Bar No.: 513595
Demetrius J. Price, Esquire
Georgia Bar No.: 518237

Kiarra L. Brown, Esquire
Georgia Bar No.: 979459
